DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 07/31/2020 have been entered.
Claims 1-3, 5-8, 10-14 and 16 are currently pending.
Claims 11-14 and 16 have been withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2018/0093397) in view of Czel et al. (NPL, Demonstration of pseudoductility in high performance glass/epoxy composites by hybridization with thin-ply carbon prepreg”), Moser et al. (US 2015/0258715), Jackson et al. (US 2017/0191194), Tsuchiya et al. (US 2015/0125651) and Saertex (NPL). 
Regarding Claims 1 and 2, Tsuji teaches a reinforced substrate for molding (Abstract) comprising a reinforcing layer of reinforcing fibers extending in a fiber direction aligned in a single direction and auxiliary fiber laminated on only one surface of the reinforcing layer. (Fig. 3B, 4B, 5B, 6B, 7, 9; Claim 24 and 25 of Tsuji). Tsuji teaches the auxiliary fibers are joined to a least a portion of the reinforcing fibers to hold the reinforcing fibers, where the auxiliary fibers extend in a direction different than the fiber direction of the reinforcing fibers. (Fig. 5B; Paragraphs 0117-0119, 0152). This means the auxiliary fibers’ direction can intersect the 
Tsuji teaches the different fibers can be used, such as glass or carbon fibers. (Paragraph 0106).
Tsuji does not specifically teach the auxiliary fibers have a higher tensile at break or lower modulus of elasticity than the reinforcing fibers, the reinforcing fibers tows have a fiber count of 40,000 or more or the auxiliary fiber being arranged in a direction orthogonal to the fiber direction. 
Czel teaches that hybridizing, placing a carbon and glass UD plies together, improves the physical properties of the resulting laminate. (Page 23-24). Thus, it would have been obvious to one with ordinary skill in the art to form the auxiliary fibers and reinforcing fibers of carbon and glass or vice versa, in the substrate of Tsuji, in order to get a stronger layup. The resulting combination of Tsuji and Czel could have the auxiliary fibers be glass and reinforcing fibers be carbon; therefore, the auxiliary fibers would have a lower modulus elasticity and higher tensile elongation at break than the reinforcing fibers.
Tsuji and Czel do not specifically teach the reinforcing fibers have a fiber count of 40,000 or more. 
Moser teaches a reinforced substrate comprising unidirectional tows with a support structure for maintaining arrangement of the tows. (Abstract; Claim 1 of Moser). Moser teaches for typical filament counts in the tow can range from 2,500 to 50,000 or greater. (Paragraph 0069). Jackson teaches forming carbon fiber tows having more than 50,000 filament counts. (Abstract; Paragraph 0128). This overlaps the claimed range of 40,000 or greater. Jackson 
Thus, as Moser teaches 50,000 fiber count tows can be used to from reinforced substrates and Jackson teaches higher fiber count leads to improve efficiency in manufacturing, it would have been obvious to use the tow size of the claimed range in the substrate of Tsuji and Czel.
Tsuji, Moser, and Czel do not specifically teach auxiliary fiber being arranged in a direction orthogonal to the fiber direction.
Tsuchiya teaches a fabric where unidirectional fibers layers are stitched together, and the resulting fabric is later molded (Claim 1 of Tsuchiya). Tsuchiya teaches that each fiber layer can be arranged at +45 degree angles, orthogonal direction fibers to each other (Paragraph 0050; Fig. 4). Tsuchiya teaches this angle arrangement for the fiber layers leads to quasi-isotropy and is the most stable arrangement. (Paragraph 0050). Saertex teaches is known in the art to also do a quasi-isotropic layup for non-crimp using hybrid or multiple fibers to improve physical properties. Page 1-2). 
Thus, as Tuschiya teaches having the fiber layers orthogonal layers to each other ensures quasi-isotropy and the most stable fiber arrangement and Saertex states it known to be done with multi-material non-crimp prepregs, it would have been obvious to set the fiber layers of Tsuji, auxiliary and reinforcing, to be orthogonal directions to each other. 
Regarding Claim 3, 
Regarding Claim 5, Moser teaches the basis weight of reinforcing layer can be 300 gsm (Paragraph 0076), 150 to 600 gsm (Paragraph 0070), or 200 to 800 gsm (Paragraph 0116). These ranges overlaps or lie within the claimed range of 300 to 400 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Moser teaches higher basis weights allows for the use of the reinforced structure in applications of heavy fabrics or high fiber density. (Paragraph 0033). 
Thus, as Moser teaches the basis weight of reinforcing fibers provides for an improved reinforced structure that needs heavy fabrics or high fiber density, it would have been obvious to one with ordinary skill in the art to use the claimed basis weight in the substrate of Tsuji and Czel. 
Regarding Claims 6 and 7, Tsuji teaches a composite material comprising a reinforced substrate with resin (Abstract) comprising a reinforcing layer of reinforcing fibers extending in a fiber direction aligned in a single direction and auxiliary fiber laminated on only one surface of the reinforcing layer. (Fig. 3B, 4B, 5B, 6B, 7, 9; Claim 24 and 25 of Tsuji). Tsuji teaches the auxiliary fibers are joined to a least a portion of the reinforcing fibers to hold the reinforcing fibers, where the auxiliary fibers extend in a direction different than the fiber direction of the reinforcing fibers. (Fig. 5B; Paragraphs 0117-0119, 0152). This means the auxiliary fibers’ direction can intersect the reinforcing fibers’ direction. Tsuji teaches the reinforcing layers are arranged in fiber bundles of unopened tows. (Paragraph 00113-0014; Fig. 3B, 4B, 5B, 6B, 7, 9). 
Tsuji teaches the different fibers can be used, such as glass or carbon fibers. (Paragraph 0106).
Tsuji does not specifically teach the auxiliary fibers have a higher tensile at break or lower modulus of elasticity than the reinforcing fibers, the reinforcing fibers tows have a fiber count of 40,000 or more or the auxiliary fiber being arranged in a direction orthogonal to the fiber direction. 
Czel teaches that hybridizing, placing a carbon and glass UD plies together, improves the physical properties of the resulting laminate. (Page 23-24). Thus, it would have been obvious to one with ordinary skill in the art to form the auxiliary fibers and reinforcing fibers of carbon and glass or vice versa, in the substrate of Tsuji, in order to get a stronger layup. The resulting combination of Tsuji and Czel could have the auxiliary fibers be glass and reinforcing fibers be carbon; therefore, the auxiliary fibers would have a lower modulus elasticity and higher tensile elongation at break than the reinforcing fibers.
Tsuji and Czel do not specifically teach the reinforcing fibers have a fiber count of 40,000 or more. 
Moser teaches a reinforced substrate comprising unidirectional tows with a support structure for maintaining arrangement of the tows. (Abstract; Claim 1 of Moser). Moser teaches for typical filament counts in the tow can range from 2,500 to 50,000 or greater. (Paragraph 0069). Jackson teaches forming carbon fiber tows having more than 50,000 filament counts. (Abstract; Paragraph 0128). This overlaps the claimed range of 40,000 or greater. Jackson teaches having large filament counts improves the efficiency of composite manufacturing. (Paragraph 0128). 
Thus, as Moser teaches 50,000 fiber count tows can be used to from reinforced substrates and Jackson teaches higher fiber count leads to improve efficiency in manufacturing, 
Tsuji, Moser, and Czel do not specifically teach auxiliary fiber being arranged in a direction orthogonal to the fiber direction.
Tsuchiya teaches a fabric where unidirectional fibers layers are stitched together, and the resulting fabric is later molded (Claim 1 of Tsuchiya). Tsuchiya teaches that each fiber layer can be arranged at +45 degree angles, orthogonal direction fibers to each other (Paragraph 0050; Fig. 4). Tsuchiya teaches this angle arrangement for the fiber layers leads to quasi-isotropy and is the most stable arrangement. (Paragraph 0050). Saertex teaches is known in the art to also do a quasi-isotropic layup for non-crimp using hybrid or multiple fibers to improve physical properties. Page 1-2). 
Thus, as Tuschiya teaches having the fiber layers orthogonal layers to each other ensures quasi-isotropy and the most stable fiber arrangement and Saertex states it known to be done with multi-material non-crimp prepregs, it would have been obvious to set the fiber layers of Tsuji, auxiliary and reinforcing, to be orthogonal directions to each other. 
Regarding Claim 8, Tsuji teaches a stitching yarn joins the reinforcing fibers and auxiliary fibers together. (Fig. 5B, Item 10).
Regarding Claim 10, Moser teaches the basis weight of reinforcing layer can be 300 gsm (Paragraph 0076), 150 to 600 gsm (Paragraph 0070), or 200 to 800 gsm (Paragraph 0116). These ranges overlaps or lie within the claimed range of 300 to 400 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Thus, as Moser teaches the basis weight of reinforcing fibers provides for an improved reinforced structure that needs heavy fabrics or high fiber density, it would have been obvious to one with ordinary skill in the art to use the claimed basis weight in the substrate of Tsuji and Czel. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Tsuchiya does not teach the layers of the FRP are orthogonal to each other. This argument is found unpersuasive, as Tsuchiya teaches the unidirectional layers in the FRP are arranged at 45 degrees to teach other (orthogonal) (Paragraph 0054; Fig. 2) to reach quasi-isotropy. Thus, Tsuchiya teaches the claimed limitation. Sartex further teaches this quasi-isotropy is desired for improved physical properties for the resulting hybrid FRP. Thus, it would have been obvious to one with ordinary skill in the art to arrange non-crimped fabrics in a quasi-isotropy arrangement, where layers are orthogonal to each other, in order for improved physical properties as taught by Tsuchiya and Sartex. 
Applicant argues that the combination of Czel to Tsuji would require a three-layer arrangement. This argument is found unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 
Applicant argues there is no reasonable expectation of success of hybrizing a non-crimped fabric. This argument is found unpersuasive, as Sartex teaches hybridization of non-crimped fabrics and its benefits. 
The rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781